— Judgment unanimously affirmed. Memorandum: The facts that defendant had been seeing a psychiatrist who prescribed medication to relieve anxiety and that he had been treated for alcohol abuse did not raise a doubt about defendant’s competency to understand the proceedings against him, appreciate their significance, and actively aid his attorney in his defense (see, Lokos v Capps, 625 F2d 1258, 1261, reh denied 631 F2d 732; People v Dudasik, 112 AD2d 20).
We reject defendant’s contention that the verdict was against the weight of the evidence. (Appeal from Judgment of Steuben County Court, Scudder, J. — Criminal Possession Stolen Property, 4th Degree.) Present — Boomer, J. P., Pine, Law-ton, Fallon and Doerr, JJ.